Title: From Thomas Jefferson to Edward D. Bangs, 4 September 1823
From: Jefferson, Thomas
To: Bangs, Edward D.

Monticello
Sep. 4. 23.Th: Jefferson returns thanks to mr Bangs for the copy of his oration on the 4th of July which he has been so kind as to send him. his acknolegement of it’s reciept has been rendered tardy by an illness from which he is just recovered. he recieves with heart felt satisfaction every proof of the continuance of genuine revolutionary principles in all their vigor; and with the particular thanks which he owes to mr Bangs for the kindness of the sentiments he has been pleased to express towards himself, he prays him to accept the assurance of his great esteem and respect.